Gildersleeve, J.
The action is for damages caused to' plaintiff’s premises by excavations on defendant’s adjoining premises. Judgment was given for defendant. Plaintiff appeals. We think the judgment should be sustained on the ground that it is shown, without contradiction, that the work of excavation was entirely in the hands of an independent contractor,' and that such contractor was a fit and competent person. Hexamer v. Webb, 101 N. Y. 377; Roemer v. Striker, 142 id. 134; Berg v. Parsons, 156 id. 109. If the work was negligently or improperly done by the contractor’s workmen, the contractor, and not defendant, was liable. The evidence does not warrant a finding that defendant or her husband, as her agent, interfered with the contractor’s method of doing the work, or attempted to direct or control his actions.
Davis and Clinch, JJ., concur.
Judgment affirmed, with costs.